RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 2/28/2022 have been received. In the response filed on 2/28/2022, claims 13 and 17 were amended; and claims 28-33 were added. 
Claims 13-15 and 17-33 are pending. 
Claims 1-12 and 16 are canceled. 
Claims 13-15 and 17-33 are subject to restriction and/or election requirement. 

Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions: As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and a process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Lack of unity of invention may exist within a single claim. Where the claim contains distinct embodiments that are not linked by a single general inventive concept, the objection as to lack of unity of invention should be raised. MPEP 1850 II. 

Restriction to Single Invention
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Groups
Claims
Invention drawn to: 
I
13-15, 17-28, and 33
A method for improving food intake of a pet, the method comprising feeding the pet in need thereof, wherein the pet in need thereof has a reluctance to ingest food and/or a reduced appetite due to a sickness, 
II
13-15, 17-28, and 33
A method for improving food intake of a pet, the method comprising feeding the pet in need thereof, wherein the pet in need thereof has a reluctance to ingest food and/or a reduced appetite due to treatment of a sickness, 
III
13-15, 17-28, and 33
A method for improving food intake of a pet, the method comprising feeding the pet in need thereof, wherein the pet in need thereof has a reluctance to ingest food and/or a reduced appetite due to senior or geriatric age,
IV
13-15, 17-28, 30, and 33
A method for improving food intake of a pet, the method comprising feeding the pet in need thereof, wherein the pet in need thereof therapeutically benefits from a relative increase in food intake due to inflammatory bowel disease, 
V
13-15, 17-28, 31, and 33
A method for improving food intake of a pet, the method comprising feeding the pet in need thereof, wherein the pet in need thereof therapeutically benefits from a relative increase in food intake due to recovering from a sickness, 
VI
13-15, 17-28, and 33
A method for improving food intake of a pet, the method comprising feeding the pet in need thereof, wherein the pet in need thereof therapeutically benefits from a relative increase in food intake due to lactating or nursing, 
VII
13-15, 17-28, and 33
A method for improving food intake of a pet, the method comprising feeding the pet in need thereof, wherein the pet in need thereof therapeutically benefits from a relative increase in food intake due to being pregnant, 
VIII
13-15, 17-28, 29, and 33
A method for improving food intake of a pet, the method comprising feeding the pet in need thereof, wherein the pet in need thereof therapeutically benefits from a relative increase in food intake due to suffering from kidney disease, 
IX
13-15, 17-28, and 33
A method for improving food intake of a pet, the method comprising feeding the pet in need thereof, wherein the pet in need thereof therapeutically benefits from a relative increase in food intake due to senior or geriatric age,
X
13-15, 17-28, 32, and 33
A method for improving food intake of a pet, the method comprising feeding the pet in need thereof, wherein the pet in need thereof therapeutically benefits from a relative increase in food intake due to cancer


Lack of unity of invention may exist within a single claim. Where the claim contains distinct embodiments that are not linked by a single general inventive concept, the objection as to lack of unity of invention should be raised. MPEP 1850 II. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
As discussed in the Office Action mailed on 11/26/2021, the prior art discloses administering a pet food comprising steviol. 
Groups I to X lack unity of invention because even though the inventions of these groups require the technical feature of administering a pet food comprising steviol, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Goralczyk et al., US 2012/0184500 A1. Goralczyk discloses two exemplary embodiments of feeding a pet (administer) a pet a pet food comprising steviol. Goralczyk discloses administering a pet food (dog food) comprising steviol (para 0104). Goralczyk discloses administering a pet food (cat food) comprising steviol (para 0106). 
The prior art discloses the technical features common among the groups of inventions. Therefore, the common technical features do not provide a contribution over the prior art. As such, the common technical feature is not a special technical feature. Since the groups of inventions lack a special technical feature, the groups of inventions lack unity of invention.

Reply Must Include Restriction to Single Invention
Applicant is advised that the reply to this requirement to be complete must include 
an election of one invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Pet is a canine
Pet is a feline
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic to the species: 13 and 17-33
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The above species lack unity of invention because even though the inventions of these groups require the technical feature of administering a pet food comprising steviol, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Goralczyk et al., US 2012/0184500 A1. Goralczyk discloses two exemplary embodiments of feeding a pet (administer) a pet a pet food comprising steviol. Goralczyk discloses administering a pet food (dog food) comprising steviol (para 0104). Goralczyk discloses administering a pet food (cat food) comprising steviol (para 0106). 
The prior art discloses the technical features common among the groups of species. Therefore, the common technical features do not provide a contribution over the prior art. As such, the common technical feature is not a special technical feature. Since the groups of species lack a special technical feature, the groups of species lack unity of invention.

Reply Must Include an Election of a Single Species
Applicant is advised that the reply to this requirement to be complete must include 
an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and 
identification of the claims encompassing the elected species. 
The election of a species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the species have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

A telephone call was not made to request an oral election to the above restriction and election requirements because they are too complex to discuss on the telephone. 

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619